                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SHELLY DEE RUIZ,                                  Case No. 18-cv-05426-HSG (PR)
                                                      Petitioner,
                                   8
                                                                                          JUDGMENT
                                                v.
                                   9

                                  10    W. Z. JENKINS, Warden,
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Pursuant to the order of dismissal, a judgment of dismissal is entered against petitioner.

                                  14         IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: 11/7/2018

                                  16

                                  17
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  18                                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
